DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 3/17/22.  These drawings are acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,314,071. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/397553
US Patent 11,314,071
1. A method of generating three-dimensional (3D) shape information of an object, the method comprising: acquiring an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object; (to be measured is considered to meet the limitation of “acquiring”)


extracting real image components corresponding to a real image from the at least one frequency component included in the image; 
generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object; generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram; generating curvature aberration correction information from the intermediate hologram; generating a correction hologram based on the curvature aberration correction information, the correction hologram resulting from removing an error caused by a curvature aberration from the intermediate hologram; and generating the 3D shape information of the object from the correction hologram.
1. A method of generating three-dimensional (3D) shape information of an object to be measured from an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object, the method comprising: checking at least one frequency component included in the image; 

extracting real image components corresponding to a real image from the at least one frequency component; 

generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object; generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram; generating curvature aberration correction information from the intermediate hologram; generating a correction hologram based on the curvature aberration correction information, the correction hologram resulting from removing an error caused by a curvature aberration from the intermediate hologram; and generating the 3D shape information of the object from the correction hologram.
2. The method of claim 1, wherein the generating of the curvature aberration correction information includes: generating 3D shape information of the object from the intermediate hologram; determining at least one parameter based on the 3D shape information of the object, which is generated from the intermediate hologram, the at least one parameter determining the curvature aberration correction information; and generating the curvature aberration correction information based on the at least one parameter.
2. The method of claim 1, wherein the generating of the curvature aberration correction information includes: generating 3D shape information of the object from the intermediate hologram; determining at least one parameter based on the 3D shape information of the object, which is generated from the intermediate hologram, the at least one parameter determining the curvature aberration correction information; and generating the curvature aberration correction information based on the at least one parameter.
3. The method of claim 2, wherein the 3D shape information of the object, which is generated from the intermediate hologram, includes at least a portion of a curved surface of a hemispherical shape, and the determining of the at least one parameter includes: determining coordinates of a center of the curved surface of the hemispherical shape from the at least portion of the curved surface of the hemispherical shape; and determining a radius of the curved surface of the hemispherical shape from the at least portion of the curved surface of the hemispherical shape.
3. The method of claim 2, wherein the 3D shape information of the object, which is generated from the intermediate hologram, includes at least a portion of a curved surface of a hemispherical shape, and the determining of the at least one parameter includes: determining coordinates of a center of the curved surface of the hemispherical shape from the at least portion of the curved surface of the hemispherical shape; and determining a radius of the curved surface of the hemispherical shape from the at least portion of the curved surface of the hemispherical shape.
4. The method of claim 3, wherein the determining of the at least one parameter further includes generating a cross-section cutting the curved surface of the hemispherical shape, the determining of the coordinates of the center includes determining the coordinates of the center from a curve generated on the cross-section by the curved surface of the hemispherical shape, and the determining of the radius of the curved surface includes determining the radius from the curve.
4. The method of claim 3, wherein the determining of the at least one parameter further includes generating a cross-section cutting the curved surface of the hemispherical shape, the determining of the coordinates of the center includes determining the coordinates of the center from a curve generated on the cross-section by the curved surface of the hemispherical shape, and the determining of the radius of the curved surface includes determining the radius from the curve.
5. The method of claim 4, wherein the cross-section is parallel with a traveling direction of the object light.
5. The method of claim 4, wherein the cross-section is parallel with a traveling direction of the object light.
7. An apparatus comprising a processor configured to perform the method of claim 1.
6. An apparatus comprising a processor configured to perform the method of claim 1.
8. The apparatus of claim 7, further comprising an image sensor configured to acquire the image to be processed by the processor.
7. The apparatus of claim 6, further comprising an image sensor configured to acquire the image to be processed by the processor.
9. A non-transitory computer readable recording medium storing instructions to perform the method of claim 1.
8. A non-transitory computer readable recording medium storing instructions to perform the method of claim 1.
6. A system for generating three-dimensional (3D) shape information of an object, the system comprising: means for acquiring an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object;  (to be measured is considered to meet the limitation of “acquiring”)

means for extracting real image components corresponding to a real image from the at least one frequency component included in the image; means for generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object; means for generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram; means for generating curvature aberration correction information from the intermediate hologram; means for generating a correction hologram based on the curvature aberration correction information, the correction hologram resulting from removing an error caused by a curvature aberration from the intermediate hologram; and means for generating the 3D shape information of the object from the correction hologram.
9. A system for generating three-dimensional (3D) shape information of an object to be measured from an image including intensity information of an object hologram generated by interference between a reference light reflected from an optical mirror and an object light affected by the object, the system comprising: means for checking at least one frequency component included in the image; 
means for extracting real image components corresponding to a real image from the at least one frequency component; means for generating a correction light and a real image hologram based on the real image components, the correction light being in a conjugate relation with the reference light and the real image hologram including real image information of the object; means for generating an intermediate hologram based on the correction light, the intermediate hologram resulting from removing information of the reference light from the real image hologram; means for generating curvature aberration correction information from the intermediate hologram; means for generating a correction hologram based on the curvature aberration correction information, the correction hologram resulting from removing an error caused by a curvature aberration from the intermediate hologram; and means for generating the 3D shape information of the object from the correction hologram.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cable et al. (US 2012/008181) discloses a holographic image display system and method of determining an aberration correction for a holographic image.  Projection optics are used to provide a wavefront sensor.
Colomb et al. (US 7,649,160) discloses a wavefront sensing method and apparatus.  Undesired wavefront deformations are corrected via the digital processing of the wavefronts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872